         Case 1:20-cv-03589-JEB Document 126 Filed 04/27/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



  STATE OF NEW YORK, et al.,

                    Plaintiffs,
                                                         Case No. 1:20-cv-03589-JEB
               v.

  FACEBOOK, INC.,

                    Defendant.




           FACEBOOK, INC.’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant Facebook, Inc. hereby notifies this Court of the decision of the United States

District Court for the Northern District of California in Reveal Chat Holdco LLC v. Facebook,

Inc., No. 5:20-cv-00363-BLF, ECF No. 115 (N.D. Cal. Apr. 26, 2021) (attached as Exhibit A).

Facebook cited the earlier decision in Reveal Chat, which dismissed the plaintiffs’ claims

without prejudice, in its memorandum and reply brief in support of its motion to dismiss the

States’ claims. See Reveal Chat Holdco, LLC v. Facebook, Inc., 471 F. Supp. 3d 981, 991-92,

996 (N.D. Cal. 2020). The most recent Reveal Chat decision, which dismissed the plaintiffs’

amended complaint with prejudice, provides additional support for Facebook’s argument that the

doctrine of laches bars the States’ antitrust claims. See FB States Br. 8-12, ECF No. 114-1; FB

FTC Reply 8-13, ECF No. 123.

       In Reveal Chat, the district court determined that the plaintiffs’ allegations – namely, that,

“[b]eginning in the fall of 2011,” Facebook “devised a scheme” that involved “remov[ing] access

to the APIs that were central to [third-party] applications” on Facebook’s Platform, Ex. A at 2 –
         Case 1:20-cv-03589-JEB Document 126 Filed 04/27/21 Page 2 of 3




were barred by the Clayton Act’s four-year statute of limitations. See id. at 9-10. The court

noted that the public removal of API access to certain apps – and the alleged injury it inflicted –

“was clear to Plaintiffs when it occurred” (allegedly in 2015). Id. at 14. As directly relevant

here, the court “reiterate[d] its previous finding that ‘the doctrine of laches applies to the instant

case’, and the same ‘four-year statute of limitations in 15 U.S.C. § 15b furnishes a guideline for

computation of the laches period.’ ” Id. at 10 (citation omitted) (quoting Reveal Chat, 471 F.

Supp. 3d at 991-92).

       The Reveal Chat decision and its reasoning support Facebook’s argument that the States’

claims – which, like the Reveal Chat plaintiffs’ claims for injunctive relief, are brought under

Section 16 of the Clayton Act – should be dismissed under the doctrine of laches. The district

court determined that laches applied based on “the face of the complaint and matters judicially

noticeable.” Ex. A at 7; see also id. at 16 (applying a statute of limitations and laches defense –

even without “a more developed record” – because the plaintiffs’ “entire theory of liability is

based on completed acts by Facebook beyond the limitations period”). And the court rejected

the plaintiffs’ argument that Facebook’s conduct and maintenance of its alleged Platform policies

and agreements amounted to a “continuing violation” that renewed the running of the statute of

limitations and laches period. Id. at 10-11.




                                                   2
        Case 1:20-cv-03589-JEB Document 126 Filed 04/27/21 Page 3 of 3




                                    Respectfully submitted,



April 27, 2021                      /s/ Mark C. Hansen
                                    Mark C. Hansen (D.C. Bar No. 425930)
                                    Aaron M. Panner (D.C. Bar No. 453608)
                                    Geoffrey M. Klineberg (D.C. Bar No. 444503)
                                    Leslie V. Pope (D.C. Bar No. 1014920)
                                    L. Vivian Dong (D.C. Bar No. 1722506)
                                    Alex A. Parkinson (D.C. Bar No. 166695)
                                    Ana Nikolic Paul (D.C. Bar No. 1531904)
                                    Julius P. Taranto (D.C. Bar No. 230434)
                                    KELLOGG, HANSEN, TODD,
                                      FIGEL & FREDERICK, P.L.L.C.
                                    1615 M Street, N.W., Suite 400
                                    Washington, D.C. 20036
                                    Tel: (202) 326-7900
                                    mhansen@kellogghansen.com

                                    Counsel for Defendant Facebook, Inc.




                                       3
